Revision of the framework agreement on relations between the European Parliament and the Commission - Adaptation of Parliament's Rules of Procedure to the revised framework agreement on relations between the European Parliament and the Commission (debate)
The next item is the joint debate on:
the report by Mr Rangel, on behalf of the Committee on Constitutional Affairs, on revision of the framework agreement on relations between the European Parliament and the Commission, and
the report by Mr Rangel, on behalf of the Committee on Constitutional Affairs, on adaptation of Parliament's Rules of Procedure to the revised framework agreement on relations between the European Parliament and the Commission.
With regard to these two reports, I would firstly like to congratulate and publicly mention, as I did at the Committee on Constitutional Affairs, the remarkable work carried out by my colleagues, Mr Lehne, Mr Swoboda, Mrs Roth-Behrendt, Mrs Wallis and Mrs Harms, who made up the team of Members of this House that negotiated this framework agreement with the Commission.
I would also like to mention the great openness and highly constructive spirit of collaboration shown by the President of the Commission and, after the new Commission had taken office, Commissioner Šefčovič and his teams. I believe that a remarkable piece of work has been achieved, and that this has led to an historic agreement that represents the first framework agreement following the signing of the Treaty of Lisbon, and the first framework agreement with a direct, explicit basis in the treaties, but specifically on Article 295 of the Treaty on the Functioning of the European Union.
Actually, I would like to say that this agreement creates a highly transparent, greatly dynamic and extremely close association between Parliament and the Commission, and that it essentially represents a compromise: a balance between the respective visions of the two institutions on the new role that falls to each of them following the Treaty of Lisbon.
I believe that the work carried out by our team was, in fact, very positive, as in this framework agreement, it has managed to give expression to the new competences and the strengthening of powers arising from the Treaty of Lisbon. This applies to the legislative procedure and to programming or planning, especially, to give just two examples, in Parliament's involvement in the Commission's programme of work or, for instance, in matters relating to the Commission's use of 'soft law' in Parliament's legislative powers.
Secondly, one very important aspect is Parliament's increased powers of control and monitoring, whether in the details of specifying rules for the election of the President of the Commission and of the latter as a body, or, for instance, where this relates to the involvement of Parliament in issues such as the reshuffling or the possible removal of a commissioner, or, to take another example, hearings for directors of regulatory agencies or even the monitoring of international negotiations. In all of these areas, the powers arising from the Treaty of Lisbon have been confirmed.
Access to information is also very important, particularly when it relates to classified or confidential information, and, moreover, the very exchange of information and points of view between the leaders of Parliament and those of the Commission. For example, we know that these days, it is already possible for the Commissioner responsible for Constitutional Affairs and the President of the Commission to participate in the relevant parts of the Conference of Presidents, or that there are various platforms for direct dialogue between the Conference of Presidents, the Conference of Committee Chairs, the President of Parliament, the President of the Commission and the College of Commissioners. Even the Commission's presence in Parliament has also been strengthened, especially through the implementation of question time, not only for the President of the Commission, but also for the commissioners.
In view of this, I would like to say, with deep respect for the Treaty of Lisbon and its new balance of powers, and also with deep respect for the idea of the separation of powers, that here we have a clarifying agreement that will make the Treaty of Lisbon current, active and applicable.
Vice-President of the Commission. - Madam President, it is a great pleasure for me to join your debate on the revised framework agreement on relations between our two institutions. I am very satisfied that the resolution on which you are going to vote on Wednesday recommends that Parliament should endorse the framework agreement. This will successfully bring to a close a process that started almost one year ago with the entry into force of the Lisbon Treaty.
On this occasion, I would like to express my sincere thanks and gratitude to Mr Lehne and the whole working party: Ms Diana Wallis, Ms Dagmar Roth-Behrendt, Ms Rebecca Harms, Mr Hannes Swoboda and, of course, our rapporteur, Mr Paulo Rangel. We have been working in a great spirit, with great intensity, and our discussions have been very constructive and, at the same time, very frank.
It is evident that Parliament's increased rights and competences under the new Treaty have an impact in many ways on working relations between our institutions. This was reflected by Parliament's resolution of 9 February 2010 and by President Barroso's related statement the same day. It is therefore of great importance that, with the revised framework agreement, our institutions will now get a solid and formally agreed basis for mutual relations and will be able to start implementing all elements of the agreement in daily practice. This revised framework agreement builds on the existing framework agreement from 2005 which, as we have seen, has been a very successful instrument for governing relations between our institutions.
It was in this spirit of successful cooperation that we started our negotiations on the revision of the framework agreement in March. I believe that we should all be very satisfied with the outcome. Like your rapporteur, Mr Rangel, I am also of the opinion that this revision is a significant achievement which will deepen the relations between our institutions and offer practical solutions in line with Parliament's increased competences following the entry into force of the Lisbon Treaty. This is how we are putting the special partnership between the Commission and the European Parliament into practice.
Let me single out a few elements which constitute real progress. The agreement sets out rules and a timetable for an intensified and structured dialogue between our institutions that allows Parliament to provide important input when the Commission is preparing its work programmes, as its contribution to Union programming.
It sets detailed rules on how the Commission will inform Parliament about the negotiation and conclusion of international agreements. It brings the rules on the provision of classified information to Parliament up to international standards and will thus facilitate informing Parliament, for example, on international negotiations.
It also sets rules to enhance the information provided to Parliament relating to the work of experts advising the Commission.
I expect it to enhance our dialogue and coordination with regard to the planning of Parliament's part-sessions and ensuring the presence of Commissioners.
Even though the agreement is not yet in force, we have already implemented important elements of it. Let me just mention a few examples related to the preparation of the Commission's work programme for 2011. On 7 September, President Barroso held his State of the Union address in Parliament, and I attended the Conference of Presidents with information on progress in preparing the Commission's work programme.
On 7 October, the College and the Conference of Committee Chairs met in the Berlaymont. Furthermore, President Barroso will meet Parliament's Conference of Presidents again on Wednesday.
All this aims at intensifying the political dialogue between our institutions and, from my perspective, we seem to have designed the right instruments for this in our framework agreement.
As you all know, the negotiations for the revised framework agreement were long and required a major effort by both institutions in order to arrive at a text that caters for both our institutions' interests and concerns.
We also knew that for a number of aspects in our relations - for example the Union's programming, introduced by the Lisbon Treaty - we would have to involve the Council too.
As the Council had chosen not to be part of the negotiations on the revised framework agreement, we have taken care not to pre-empt on issues that need to be agreed with the Council.
The negotiators from both sides therefore made sincere efforts to fully respect the balance of the institutions, as defined by the treaties, and the commitment to loyal cooperation between them.
This is repeatedly evoked in the agreement and the Commission is, moreover, firmly convinced that the text we arrived at, after sometimes difficult negotiations, does indeed fully respect the rights and competences of each EU institution and stands the test of legal scrutiny.
Nevertheless, there are voices that consider that the framework agreement already goes too far, and the possibility of a legal challenge against the agreement or against specific instances of its implementation cannot be excluded.
In this context, the Commission notes that the motion for a resolution on the adoption of the revised framework agreement will officially set out Parliament's own interpretation of the agreed text.
On some important issues, this interpretation goes beyond the text agreed after sensitive discussions. This concerns notably the provisions regarding informing Parliament about negotiations on international agreements and the inclusion of Members of the European Parliament as observers in the Union's delegations to international conferences, as well as the definitions and conditions for the application of soft law.
When questioning this approach in the Committee on Constitutional Affairs, the Commission was told that these interpretations were, in fact, intended to put Parliament's initial objectives on record and that only the text of the framework agreement as such had legal value.
To avoid all ambiguity, it is in this sense that the Commission reads Parliament's interpretation of the text.
The Commission stands firmly by all the commitments that it has made in the agreement, and it intends to apply the agreement following the agreed text. Let me make it clear that the Commission will not be bound by any unilateral interpretation of this framework agreement. The framework agreement text as negotiated will, in practice, give us all necessary possibilities to find solutions in the interests of both Parliament and the Commission without disregarding the rights and interests of other institutions.
In this spirit, we will continue to put into practice the special partnership between our two institutions and, at the same time, loyally cooperate with all the institutions.
I am looking forward to the signature of the agreement and its successful implementation thereafter.
on behalf of the PPE Group. - (ES) Madam President, I joined Parliament 18 years ago now. Then, the European Parliament was a consultative parliament. It was a parliament that did not have any powers.
In this process over the past 18 years, we have seen Parliament change from a consultative parliament to a fully colegislative one. Our good friend, Francisco Lucas Pires, who witnessed this process, said that it changed from a deliberative parliament to a legislative parliament.
Therefore, the text that we are going to adopt on Wednesday is the culmination of negotiations between the Commission and Parliament on the framework agreement.
I confess that when I tell my family that I am going to Strasbourg to take part in the debate on the framework agreement between Parliament and the Commission, I have to give them quite a lengthy explanation. This is because, obviously, these things do not exist in national parliaments or at national level, so people do not understand why an agreement has to be reached between the Commission and Parliament in order to implement what the treaties say.
However, it does have to be done. It has to be done for a very basic reason, which Mr Rangel and Mr Šefčovič have already stated: because we want to be efficient.
What the framework agreement is essentially seeking to do is to resolve all the practical obstacles that could arise in terms of legislation, parliamentary control and codes of conduct.
I therefore believe that it is a good blend of European democracy. It is 'consensual' democracy rather than the 'conflictive' democracy that we have in our countries.
In consensual democracy, the intelligent thing to do is to find solutions to any problems that could arise. Therefore, the framework agreement is an instrument for preventing future problems and making what the treaties say a reality. As we have a new treaty, the Treaty of Lisbon, it makes sense to implement it.
I would like to congratulate Mr Rangel and the team that he led, and the European Commission, because I believe that they have reached a very reasonable agreement. When reading the content of the agreement, one cannot fail to be surprised at the voices being heard in some national parliaments questioning whether it poses a threat to the Council's powers.
For goodness' sake! The Council is indeed the other colegislator. We do want to legislate, and we are legislating a great deal and successfully with the Council of Ministers. We are colegislators on an equal footing. We do not need to gain any sort of small advantage. What we want is for this to be effective, and I believe that the agreement is going to help to achieve this.
Allow me to say, Mr Šefčovič, that you took the bull by the horns - a very bullfighting-related expression in my country - when you said that the interpretation of Articles 6 and 7 of the resolution is Parliament's interpretation in relation to international agreements and international conferences. I do not believe there is anything strange here. What we are talking about here is Parliament being informed and participating through the Commission and through negotiation, nothing more. What is the purpose? The purpose is for us to know what the Commission has done when we have to adopt it here.
Therefore - and I will finish here Madam President - congratulations to both of you. I believe that this is a good omen: as they would say in Casablanca, 'the beginning of a beautiful friendship'.
Madam President, I would like to echo what has been said by all the speakers so far in this debate.
More importantly than the technical difficulties that this agreement might involve, I believe that we are talking about something important, something that we have to consider alongside the reform of the Rules of Procedure that we conducted a few months ago, following the entry into force of the Treaty of Lisbon. This framework agreement and the new Rules of Procedure are two essential elements of the new European democratic structure.
I am convinced that, with the reform of the Rules of Procedure and the framework agreement, this new role that Parliament is taking on through the Treaty of Lisbon of being a legislative House is acquiring a basis, a foundation for operating in a reasonable way. This is because - as has already been said - what is important is that this House now has the major role of discussing and agreeing on the new laws for the European Union with the Commission.
In order to do this, we have new Rules of Procedure and a framework agreement that also establishes all the elements that make up our relationship. In this respect, I would like to highlight the importance, for example, of the control functions that this House exercises over the Commission.
Mr Šefčovič, I believe that we should ultimately consider a mechanism involving the Commission being present in this House, as provided for in this agreement. For example, it could involve all the Commissioners being present together to answer direct questions. That is what we should do in order to respond immediately and directly to the political relationship that we have.
In relation to your interpretation of paragraphs 7 and 8, I would like to say that I understand it. I understand it because it is true that this House does not strictly need to be a party to the negotiations, but you also need to understand that we as Parliament have expressed a wish, an initial position and a future position regarding how this House should relate to international negotiations.
on behalf of the ALDE Group. - Madam President, we listened with great interest to Commissioner Šefčovič who seemed more interested in placating the Council than in seriously attacking the position of the Parliament. I think that is quite correct because if the Council - which I see is not yet here this evening - had been seriously interested in playing a part in becoming a party to this framework agreement, it could have done so.
As a Parliament, we know that as we put Lisbon into effect, we have to exercise our new powers with discretion and responsibility. We are also committed to bolstering the Union's power in international negotiations through an effective performance by the Commission. Can I stress especially the need for President Barroso to revise the Code of conduct of Commissioners, especially the financial declarations. We were aware of certain frailties that were exposed in the course of Parliament's approval of the Barroso II Commission.
on behalf of the ECR Group. - (PL) Our Spanish fellow Member, Mr Méndez de Vigo, said that he was having great problems trying to explain to his family the very specific legal and procedural relations between the organs of the European Union. He has more patience than me. I do not even try to discuss this with my wife, as it is too complicated. I think that the Treaty of Lisbon has turned out to be a sort of blind date, which means that it is not a good or proper thing that we are only just now beginning to define the competences of the individual organs of the Union. It is late, but as the American film has it, 'better late than never'. Let us not talk about friendship as proposed by Mr Méndez de Vigo. Let us rather talk about more practical relations and clearer contacts between the Commission, Council and European Parliament. That is better than talking about friendship. Thank you very much.
Madam President, I, too, would like to take this opportunity to acknowledge the fine work done by Mr Rangel with regard to a number of the sections in the report. The fact that we are obtaining more information from the Commission is certainly progress. The fact that the need for parliamentary control is being emphasised, as well as the need for better mutual cooperation, is also clearly progress.
However, in one area - the one that has been the most important both today and in the previous debate - there is reason to express disappointment. This is, of course, the common foreign policy, with regard to which there is nothing to reproach Mr Rangel for, but there is reason to criticise the whole direction that this area has taken since the Treaty of Lisbon entered into force. I was a member of the Folketing, the Danish Parliament, when Denmark was lured into saying 'yes' to the Treaty of Lisbon on condition that it did not lead to the surrender of sovereignty. We were given the word of all the official EU authorities that there would be no such surrendering of power, and now we can see that the European Parliament is quite clearly taking on a power that was not originally intended in the area of foreign policy. This is deeply regrettable, because very many Europeans, including, surely, the French, the Dutch and the Irish, who had the opportunity to say 'no' at one time, entered into this cooperation with the expectation that foreign policy was an area where they would still retain their sovereignty. Now we can see that everything will be dealt with in an interplay between the Commission and the European Parliament, and the Council will be completely cut off. That is extremely regrettable.
Madam President, I shall resist the temptation to reject automatically as insidious or worthless any agreement between two sets of supporters of 'the project', as it is called. I shall try to judge it on its merits and demerits.
The Parliament's team have a mission to increase Parliament's power and influence, and they have had a measure of success. It would be wrong to deny that. They have succeeded in winning equal treatment of the Parliament with the Council, a greater duty for the Commission to consider legislative initiatives from the Parliament, Question Hours with the High Representative, involvement in international negotiations, and much else.
However, there is another side to this. The Parliament's equality with the Council must involve a relative reduction in the power of that body, which represents - however badly in the case of my own country - the interests of nation states. Furthermore, the power exercised by Parliament is exercised disproportionately by the leaders of the large political groups and the committee chairmen. The ordinary members of these groups have no more independent power than those of us who are Non-attached Members.
The promise of involvement in international negotiations was also in the 2005 agreement, and Parliament has been treated with disdain. We were not told the identity of the overseer in the agreement on the transfer of financial data with the United States, and when members of the Committee on Civil Liberties, Justice and Home Affairs asked why there was a perceived need for secrecy, the Member of the Commission refused to answer and either misunderstood or pretended to misunderstand the question.
(IT) Madam President, I also would like to congratulate the negotiators on the positive result which has been achieved, moreover, in a reasonably short time. The proof and tangible confirmation of the constructive interinstitutional dialogue are provided by this agreement which, we trust, will be adopted on Wednesday and ratified immediately afterwards.
This agreement certainly gives a boost to the centrality of the role of the European Parliament which was clearly intended by the Treaty of Lisbon, and establishes close cooperation between the institutions; the intense work of the negotiators is certainly heading in this direction. There is no doubt that Parliament puts its faith in the Commission and it must certainly assess, through constant scrutiny, the activities which are introduced for approved programmes and the tangible results which are achieved. The Code of conduct for Commissioners, as well as the requirement to provide information, including confidential information, are welcomed.
I do not agree with some amendments which, in my opinion, are not going in the opposite direction, even if, overall, they are consistent to a certain degree with the intended design of the agreed text. I am likewise convinced that, through this report, it is possible to legislate better and make better impact assessments with regard to individual legislative proposals. At the same time, relations should be strengthened with national parliaments, who are the mirror image of these activities.
The work carried out with regard to the agencies is welcomed and I am convinced that the primacy of politics also depends on a greater willingness on the part of the Directorates-General of the Commission to cooperate with Parliament.
In conclusion, I hope that the Commission will implement the agreement, once it has been finalised, without applying red tape.
Madam President, I am glad to see that the new framework agreement represents a significant improvement in, and deepening of, relations with the Commission, and the special partnership reflects the new power of the European Parliament under the Lisbon Treaty. As a result of excellent work within the Commission and the working party, the practical solutions included in the proposed revised agreement bring major improvements in legislative procedure and planning, parliamentary scrutiny, obligations to provide information, and the Commission's presence in Parliament. Welcome Commissioner Šefčovič!
Let me draw your attention to two points in particular. I consider the involvement of Parliament in international negotiations a major step forward, facilitating Parliament's consent and giving more predictability to the procedure. In my view, one of the most important elements is the follow-up of legislative initiative requests from Parliament. I welcome the development that the Commission undertakes to report on the concrete follow-up given to any legislative initiative requests within three months of its adoption; the Commission shall come forward with a legislative proposal after one year at the latest or include the proposal in the next year's work programme. If the Commission does not submit a proposal, it shall give Parliament a detailed explanation of the reasons.
As the rapporteur on the European citizens' initiative, I hope that the follow-up of citizens' requests will also be handled with equally proper respect. I was glad to see the major backing of the report in committee. I trust the plenary session will follow the line agreed between the Commission and the European Parliament working party. Well done and thank you very much.
Madam President, this framework agreement on the relationship between the Commission and this House introduced by the Lisbon Treaty - in reality, the EU Constitution - is said to bring about a more democratic governmental process. In truth, it is nothing but an illusion of democracy where none exists.
The following points are important. Lisbon has no democratic or moral authority in the UK, where the British people have been cheated by the ruling political class from giving their verdict on the treaty. The so-called changes in this agreement will in no way diminish the power and activity of the unelected and unaccountable Commission supported by this compliant House. In practice, the business of the EU will continue, as it always has done, in back rooms and behind closed doors.
In due course, the recommendation will be to vote resolutely against these proposals since we do not, and will not, recognise Lisbon unless and until it has been submitted to the British people for their decision. That is real democracy.
(SK) I am very pleased that we are able to discuss the revised framework agreement on relations between the European Parliament and the European Commission at today's meeting. This revision corroborates and gives tangible form to the stronger position of the European Parliament after the adoption of the Treaty of Lisbon. Today, I would personally like to highlight the agreement concluded between the Commission and the working party of the European Parliament on the framework agreement, and thank you, Mr Vice-President, for your personal involvement.
Allow me to make a few comments with regard to the framework agreement. The stronger position of the European Parliament makes for a more democratic European Union. As the elected representatives of the citizens of the Member States, we will participate in the adoption of European legislation and will have greater control over the Commission. The Commission will, for example, be obliged to submit reports to us on the concrete follow-up provisions adopted for any legislative initiative request. The Commission will be equally obliged to ask us for approval in the event that it intends to change the Code of conduct for Commissioners. We also definitely welcome the fact that on the basis of the treaty, the European Parliament will be better and more transparently informed about the conclusion of international agreements. The aforementioned provisions are not the only ones; the revised framework agreement contains many more similar provisions and I firmly believe that they will all lead towards more effective and closer cooperation between both institutions, and that they will represent a coherent implementation of the Treaty of Lisbon.
In conclusion, I would like to highlight a key area: the timely cooperation of Parliament on requests ensuing from the European citizens' initiative is a significant provision which, pursuant to the agreement, will guarantee close contact between the European Parliament and citizens.
(DE) Madam President, I would first like to thank Mr Rangel for his report and also, of course, Mr Šefčovič for the negotiations that we have had. He was not an easy negotiating partner, but he was a fair one. I believe we have achieved a good result. The specific result naturally forms the basis of our cooperation, and while the interpretation given by Mr Rangel is perhaps somewhat extensive, it allows us to remain focused on our goals.
What remains now is not just the openness and transparency between our two bodies, but also the need to convince the Council - which is not present - that if we work well together, it does not necessarily have to be at the expense of the Council. Unfortunately, the Council sometimes behaves like a child who has had a toy taken away and is now upset and affronted. Instead of feeling affronted and threatening complaints, the Council should work with us to achieve what is best for the citizens of our continent. If we want to appear strong to the outside world - and the common foreign policy, common trade agreements, etc. are an important aspect of all this - then it would be best for us to work together.
(FR) Madam President, ladies and gentlemen, as we all know, and as has just been pointed out, the Treaty of Lisbon strengthens Parliament's powers. However, few of us are aware of the radical change that it brings about, particularly in the field of trade policy, which I follow closely.
Under the Treaty of Lisbon, Parliament will ratify all international trade agreements. This is already causing quite a stir, and the discussions on the Anti-Counterfeiting Trade Agreement (ACTA) and on the free trade agreement with Korea are merely a first sign of this. However, the socialists and democrats in the Committee on Trade wanted to go further than the treaty allows. I am their spokesperson, and despite the scepticism of some and the opposition shown by certain others, I conveyed a clear message: if Parliament is to ratify any trade agreement, it must be involved from the start of the process. What used to seem idealistic is now a core element of our relations with the Commission, since we will be fully consulted on the negotiating mandates. I welcome this.
I therefore call on the Commission and the Council to continue to respect the Community spirit and the democratic will that are at the heart of the treaty. I also call on my fellow Members - since we suffer from a kind of Stockholm syndrome where the Commission and the Council are concerned - to use all our rights, because they are the rights of our fellow citizens.
(IT) Madam President, the revision of the agreement between Parliament and the Commission establishes the basis for improved collaboration between the two institutions. Much progress has been made with regard to procedure, legislative planning, parliamentary scrutiny, requirements to provide information and the Commission's presence in Parliament. However, the point which I am most eager to highlight is the progress made with respect to the interinstitutional aspect of international relations.
The role given to Parliament should not be considered as strengthened: it is a requirement. We hope that no one casts doubt on allowing the presence of European Parliament observers at multilateral and bilateral international conferences as anything but an act of responsibility. Indeed, denying the status of observer to Members of the European Parliament in bilateral agreements, such as, for example, fisheries agreements, prevents, de facto, full knowledge of the area being negotiated, upon which Parliament will subsequently be required to express its opinion.
I believe that it is not possible to do without these preconditions, as otherwise we would end up with Parliament rejecting bilateral agreements which, by definition, cannot be amended and which, in the absence of a partnership, would make the vote a mere formality.
(CS) I am very pleased that the European Commission recognises that, in order for the future of the Union to be successful, it is very important for decision making to be more democratic. This is therefore about strengthening the role of the European Parliament. I appreciate the fact that the new cooperation agreement with the European Commission strengthens the importance of Parliament beyond what was prescribed in the Treaty of Lisbon. I welcome the fact that the agreement allows for more detailed impact studies and a better response by the Commission to the political requirements of the European Parliament. It is particularly important for the Commission to actually improve Members' access to documents, including proposals for international agreements. This has already been said here. Their ratification cannot merely be a formality, as is often the practice in the national parliaments. We need the relevant information in advance so that we can influence their content as we go along. The Council, which feels aggrieved, must get used to the fact that in future, it must cooperate much better with the European Parliament.
(SK) The Treaty of Lisbon entails new tasks and obligations for both the European Parliament and the European Commission.
It is commendable that less than a year after the entry into force of the Treaty of Lisbon, we have on our desks the revision of the framework agreement on improved cooperation on joint tasks of the European Commission and the European Parliament. The mutual agreement on joint procedures will certainly help prevent possible misunderstandings when making joint decisions. However, the European Union is constituted on the basis of agreement by nation states which passed on to us - the European Parliament as well as the European Union - part of their competences. Therefore, the Treaty of Lisbon has, in certain matters, brought with it the obligation to cooperate with national parliaments. The correct form of this cooperation ought to be the next step when defining cooperation within the European Union. This is what I would like to ask for, Commissioner.
(DE) Madam President, in the EU, Parliament and the Council act as legislators and have a democratic mandate, directly in the case of the European Parliament and at least indirectly in the case of the Council. Yet the Commission, which has no democratic mandate whatsoever, remains the only body that is able to propose EU regulations - and that despite the Treaty of Lisbon. I therefore feel that huge shortcomings still remain in this respect.
If the European Parliament is to be able to exercise its right of initiative efficiently, the obligation to provide information also needs to be expanded accordingly. The new instrument of the citizens' initiative should involve Parliament, as the body representing the citizens, in the legislative process at the earliest possible juncture.
The flow of information between the Commission, on the one hand, and Parliament, on the other, also needs to be strengthened in the area of international relations. The EU's foreign policy must not be allowed to be the sole responsibility of a bureaucratic European External Action Service that is relatively remote from citizens.
(RO) I believe that the new agreement will significantly improve relations between Parliament and the European Commission between 2010 and 2015.
The timing of the review of the legal basis for this cooperation is apt, just a short while after the Treaty of Lisbon came into force. The new rules clearly define the political responsibility of both institutions and strengthen the powers which the European Parliament has recently acquired in the decision-making process.
Based on the principle of equal treatment, Parliament will exercise the same rights as the Council in terms of access to legislative or budgetary documents. In addition, the high-profile role which Parliament will have in drafting the EU's annual work programme strengthens citizens' involvement in setting the priorities for European policies.
(HU) According to biblical wisdom, good trees yield good fruit and bad trees yield bad fruit. The Treaty of Lisbon was signed under dictatorial circumstances, which means that it cannot have any democratic consequences. It has been forced upon nation states, at least upon Hungary, my native land, under expressly dictatorial and anti-democratic circumstances, as it is a treaty that took away from people several decision-making powers concerning their own destiny, behind their back and over their head, and handed them over to Brussels. By virtue of natural law, the Treaty of Lisbon is obviously invalid, at least in relation to Hungary, firstly, because of a failure to discuss and reconcile this greatly significant treaty with the people, the public and various civil organisations, and secondly, because it was passed without having any idea about the content of the text. So much for the democratic consequence of this dictatorial treaty.
Vice-President of the Commission. - Madam President, first I would like to thank all the speakers, especially those who voiced support for the framework agreement, because I think it is really a very important manual on how we could cooperate and work together better in the future.
I would like once again to underline my gratitude to the working party and the European Parliament team because we spent a lot of time together. We had 11 rounds of very intense negotiations, but this hard work paid off and I think today we can really celebrate an excellent agreement.
Of course, I have listened with great attention to the comments of the honourable Members and to their questions, some of which reflect concerns about the agreement reached.
I should therefore first underline that it is an important principle for the Commission that established and successful practices of cooperation between our institutions should be preserved. This means that the revised framework agreement should not lead to any rollback of successful practices. In fact, I expect that applying the framework agreement will, in all cases, lead to clear improvements.
That said, both parties acknowledged during the negotiations that they will face difficulties with interpretation, but they also expressed a readiness to implement the revised framework agreement in the most constructive way, and I can assure you that the Commission is committed to doing so.
I am convinced that practice will show that many of the concerns expressed today will not materialise. Also, some expectations which go beyond the competences that the treaties attribute to each of the institutions will have been corrected. In response to the request from the floor concerning my statement on the Code of conduct, allow me also to confirm that the Commission will soon come forward with a proposal for a revised Code of conduct and, according to the terms of the framework agreement, it will seek Parliament's opinion in a timely manner, as was promised during the negotiations.
To conclude, let me underline that should we discover any problems, we will sit down together again and seek solutions. In fact, we have already foreseen a review of the framework agreement for the end of 2011, which will give us plenty of opportunities to correct any mistakes which may have been made.
In this sense, I am really looking forward to collaborating with you on the basis of this revised framework agreement and I hope and expect that you will support this agreement on Wednesday.
I believe and I hope that this positive spirit will also prevail in the overall relations between all the institutions of the European Union, because this is what the citizens expect from us and this is what we should deliver.
I would like to make my closing speech based on what has been discussed here during this debate. I would like to conclude by pointing out the following. One of the major objectives of this framework agreement was that in ordinary legislative and budgetary matters, the Council and Parliament would be placed on an equal footing, that is, a parallel position. In relation to other matters, the aim was also to respect the balance of power arising from the Treaty of Lisbon and to respect the principle of separation of powers so as to allow Parliament to better exert its political control outside budgetary and ordinary legislative matters.
I believe that the clarification offered by this framework agreement is good for both institutions. It makes their relationships clearer and more transparent.
Yet it is also good for the other institutions, particularly the Council, because the Council now has a clear basis, with a clear understanding and vision of how it will handle relations between Parliament and the Commission following the improvements made by the Treaty of Lisbon. Therefore, however much the Council might react emotionally or direct criticism towards the framework agreement, the truth is that there will come a time when it will remember that it was a positive step for all the institutions, and a time when we will have a framework agreement made not for two, but ultimately, as the European public wishes, three institutions, all of which represent their view on the letter and spirit of the Treaty of Lisbon.
I welcome the openness shown by the Commission throughout this process.
The debate is closed.
The vote will take place on Wednesday, 20 October.
Written statements (Rule 149)
When we began discussions on the new interinstitutional agreement a year ago, we stressed the point that in view of the strengthening of Parliament by the Treaty of Lisbon, the time had come for a new quality in our cooperation with the Commission. I myself said at the time that, of course, Parliament has gained from Lisbon at the expense of the Commission, but that the devil would be in the detail, and how advantageously our negotiators manage to turn the letter of the treaty into specific provisions in the framework agreement would depend on these details. Today, we have these provisions, and we have managed to include the stipulations which we made in the resolution at the February plenary sitting, and for this, congratulations are due to our negotiators and the rapporteur for the Committee on Constitutional Affairs, Mr Rangel. Let us hope that despite the initial friction between us and the Commission over the interpretation of the provisions which had been negotiated, the agreement will contribute to a more efficient and effective cooperation between our institutions.